Case 1:19-cr-20104-RKA Document 51 Entered on FLSD Docket 09/11/2020 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-CR-20104-CR-ALTMAN

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  RAFAEL PIMENTEL,

        Defendant.
  ______________________________/

                                              ORDER

         The Defendant has filed a Motion for Compassionate Release (the “Motion” or “Mot.”)

  [ECF No. 48]. The Defendant sought similar relief on April 3, 2020 when he filed his first Motion

  to Reduce Sentence [ECF No. 46], which this Court denied [ECF No. 47]. In this second Motion,

  the Defendant amasses supporting facts and legal arguments that were absent from the April 3,

  2020 motion. In the intervening five months, as the COVID-19 pandemic has killed almost two-

  hundred-thousand Americans, the Department of Justice has clarified its position on

  compassionate release regarding inmates with COVID-19 risk factors. The Government does not

  oppose this Motion. See Response (or “Resp.”) [ECF No. 49]. Having carefully considered the

  Motion, the record, and the governing law, the Court now GRANTS the Motion.

                                           THE FACTS

         The Defendant, Rafael Pimentel, is 52 years old. See Resp. at 1. In 2019, he pled guilty to

  one count of Conspiracy to Commit Money Laundering, in violation of 18 U.S.C. § 1956(h). See

  Plea Agreement [ECF No. 27] at 1. The Court initially sentenced the Defendant to 46 months in

  prison, to be followed by three years of supervised release. See Aug. 20, 2019 Judgment [ECF No.
Case 1:19-cr-20104-RKA Document 51 Entered on FLSD Docket 09/11/2020 Page 2 of 9



  38] at 1. But, in response to the Government’s Rule 35 Motion, the Court reduced the Defendant’s

  sentence to 31 months. See Order Granting Motion for Reduction of Sentence [ECF No. 44] at 1.

  The Defendant’s sentence is set to expire on June 5, 2021, see Resp. at 2, which means that—as

  of this Order—the Defendant has about nine months of his sentence left. See id. at 1.

         The Defendant “suffers from upper respiratory disease, congestive heart failure,

  hypertension, hyperchloestedalmia, hyperlipidemia, and supraventricular tachychardia.” Mot. at

  24. Medical records from the Bureau of Prisons (“BOP”) and the Defendant’s Presentence

  Investigation Report (“PSI”) document Mr. Pimentel’s health conditions, some of which increase

  his risk of becoming gravely ill from COVID-19. See Resp. at 3. The BOP’s records reveal that

  incarceration has exacerbated the Defendant’s underlying health conditions. Id. On June 3, 2020,

  for instance, the Defendant had to be hospitalized for acute heart pain, shortness of breath,

  tachychardia, and hypertension. Id.

                                              ANALYSIS

         Section 3582 sets out the order in which this Court should analyze a criminal defendant’s

  entitlement to a sentencing reduction. First, when the defendant brings the motion himself, the

  Court must ascertain whether he “has fully exhausted all administrative rights to appeal a failure

  of the Bureau of Prisons to bring a motion on the defendant’s behalf or [whether there has been a]

  lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

  whichever is earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors

  set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the Court should turn

  to the “extraordinary and compelling reasons” test, as outlined in U.S.S.G. § 1B1.13 cmt. n.1. And

  fourth, the Court should determine whether the defendant poses a “danger to the safety of any other




                                                    2
Case 1:19-cr-20104-RKA Document 51 Entered on FLSD Docket 09/11/2020 Page 3 of 9



  person or to the community, as provided in 18 U.S.C. § 3142(g).” Id. The Court will discuss each

  of these four steps in turn.

          I.      Exhaustion of Administrative Rights to Appeal

          Both parties agree that the Defendant has exhausted his administrative options. The

  Defendant, after all, submitted a request for compassionate release to FCI Miami’s Warden on

  June 29, 2020. Request for Early Release (the “Request”) [ECF 49-1]. The next day, June 30,

  2020, the Defendant’s attorney received confirmation that the Warden had received the request.

  BOP Confirmation [ECF No. 49-2]. And the Defendant did not file this Motion until August 22,

  2020—more than 30 days after the Warden had received his request. See generally Mot.; see also

  Resp. at 2. Because, in short, the Government took more than 30 days to respond to the Defendant’s

  request, the Defendant’s Motion is timely. Cf. 18 U.S.C. § 3582(c)(1)(a).

          II.     18 U.S.C. § 3553

          This Court agrees with the parties that the relevant § 3553 factors favor the Defendant’s

  release. He has no criminal history, he timely accepted responsibility for a non-violent offense, he

  actively cooperated with the government, and he has committed no infractions since the inception

  of his incarceration. See Resp. at 4; Mot. at 14. Thus, to the extent they are applicable, the § 3553

  factors support the Defendant’s request.

          III.    18 U.S.C. § 3582

          District Courts have “no inherent authority” to modify a prison sentence. United States v.

  Diaz-Clark, 292 F.3d 1310, 1315, 1319 (11th Cir. 2002). Instead, the “authority of a district court

  to modify an imprisonment sentence is narrowly limited by statute.” United States v. Phillips, 597

  F.3d 1190, 1194–95 (11th Cir. 2010). The statute that governs sentence reductions for

  compassionate medical release provides, in pertinent part, as follows:



                                                   3
Case 1:19-cr-20104-RKA Document 51 Entered on FLSD Docket 09/11/2020 Page 4 of 9



         (c) Modification of an imposed term of imprisonment.—The court may not
         modify a term of imprisonment once it has been imposed except that—

         (1) in any case—

         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
             of the defendant after the defendant has fully exhausted all administrative rights
             to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
             behalf or the lapse of 30 days from the receipt of such a request by the warden
             of the defendant’s facility, whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of probation or supervised release with
             or without conditions that does not exceed the unserved portion of the original
             term of imprisonment), after considering the factors set forth in section 3553(a)
             to the extent that they are applicable, if it finds that—

             (i)      extraordinary and compelling reasons warrant such a reduction; or

             (ii)     the defendant is at least 70 years of age, has served at least 30 years in
                      prison, pursuant to a sentence imposed under section 3559(c), for the
                      offense or offenses for which the defendant is currently imprisoned, and
                      a determination has been made by the Director of the Bureau of Prisons
                      that the defendant is not a danger to the safety of any other person or
                      the community, as provided under section 3142(g); and that such a
                      reduction is consistent with applicable policy statements issued by the
                      Sentencing Commission; and

         (B) the court may modify an imposed term of imprisonment to the extent otherwise
             expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal
             Procedure; and

  18 U.S.C. § 3582.

         Because the Defendant is not “at least 70 years of age,” he does not qualify for release

  under § 3582(c)(1)(A)(ii). The viability of his request thus turns on the “extraordinary and

  compelling reasons” test in § 3582(c)(1)(A)(i). But Section 3582 never describes the kinds of

  “[e]xtraordinary and compelling reasons” that might “warrant a reduction.” Under 28 U.S.C. §

  994, however, the United States Sentencing Commission (the “Commission”) is authorized to

  “describe what should be considered extraordinary and compelling reasons for sentence reduction




                                                    4
Case 1:19-cr-20104-RKA Document 51 Entered on FLSD Docket 09/11/2020 Page 5 of 9



  [under 18 U.S.C. § 3582].” 28 U.S.C. § 994(t). And the Commission has helpfully defined the

  contours of the test as follows:

         1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
            requirements of subdivision (2), extraordinary and compelling reasons exist
            under any of the circumstances set forth below:

         (A) Medical Condition of the Defendant.

              (i) The defendant is suffering from a terminal illness (i.e., a serious and
              advanced illness with an end of life trajectory). A specific prognosis of life
              expectancy (i.e., a probability of death within a specific time period) is not
              required. Examples include metastatic solid-tumor cancer, amyotrophic lateral
              sclerosis (ALS), end-stage organ disease, and advanced dementia.

              (ii) The defendant is

                 (I) suffering from a serious physical or medical condition,

                 (II) suffering from a serious functional or cognitive impairment, or

                 (III) experiencing deteriorating physical or mental health because of the
                 aging process,

                 that substantially diminishes the ability of the defendant to provide self-care
                 within the environment of a correctional facility and from which he or she
                 is not expected to recover.

         (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
         experiencing a serious deterioration in physical or mental health because of the
         aging process; and (iii) has served at least 10 years or 75 percent of his or her term
         of imprisonment, whichever is less.

  U.S.S.G. § 1B1.13 cmt n.1.

         The reference to “subdivision (2)” requires the Defendant to show that he is “not a danger

  to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

  U.S.S.G. § 1B1.13(2). And § 3142(g), in turn, instructs federal courts to consider the following

  factors when determining whether a defendant poses a danger to the safety of any other person or

  the community:



                                                   5
Case 1:19-cr-20104-RKA Document 51 Entered on FLSD Docket 09/11/2020 Page 6 of 9



         (g) Factors to be considered.--The judicial officer shall, in determining whether
         there are conditions of release that will reasonably assure the appearance of the
         person as required and the safety of any other person and the community, take into
         account the available information concerning—

         (1) the nature and circumstances of the offense charged, including whether the
         offense is a crime of violence, a violation of section 1591, a Federal crime of
         terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
         or destructive device;

         (2) the weight of the evidence against the person;

         (3) the history and characteristics of the person, including—

                (A) the person’s character, physical and mental condition, family ties,
                employment, financial resources, length of residence in the community,
                community ties, past conduct, history relating to drug or alcohol abuse,
                criminal history, and record concerning appearance at court proceedings;
                and

                (B) whether, at the time of the current offense or arrest, the person was on
                probation, on parole, or on other release pending trial, sentencing, appeal,
                or completion of sentence for an offense under Federal, State, or local law;
                and

         (4) the nature and seriousness of the danger to any person or the community that
         would be posed by the person’s release. In considering the conditions of release
         described in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this section, the judicial
         officer may upon his own motion, or shall upon the motion of the Government,
         conduct an inquiry into the source of the property to be designated for potential
         forfeiture or offered as collateral to secure a bond, and shall decline to accept the
         designation, or the use as collateral, of property that, because of its source, will not
         reasonably assure the appearance of the person as required.

  18 U.S.C. § 3142(g).

         The Defendant bears the burden of establishing both that his circumstances qualify as

  “extraordinary and compelling reasons” and that he no longer represents a danger to any other

  person or the community. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013); see

  also Cannon v. United States, 2019 WL 5580233, at *2 (S.D. Ala. Oct. 29, 2019); United States

  v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019).



                                                    6
Case 1:19-cr-20104-RKA Document 51 Entered on FLSD Docket 09/11/2020 Page 7 of 9



          The Defendant can satisfy the “Medical Condition of the Defendant” test by meeting one

  of two elements. The first requires him to show that he suffers from a “terminal illness.” U.S.S.G.

  § 1B1.13 cmt n.1(1)(A)(i). The second requires him to establish that he suffers from any of three

  conditions “that substantially diminishes [his] ability . . . to provide self-care within the

  environment of a correctional facility and from which he or she is not expected to recover.”

  U.S.S.G. § 1B1.13 cmt n.1(1)(A)(ii). Because the Defendant arguably meets the second element

  (“a serious physical or medical condition” that “substantially diminishes” his ability to care for

  himself), the Court does not address the first.

          The Government agrees that the Defendant’s “health conditions constitute a serious

  physical or medical condition,” and that the Defendant’s “ability to provide self-care against

  serious injury or death as a result of COVID-19 is substantially diminished by these serious

  medical conditions.” Resp. at 4. The Court finds no reason to disagree with the parties’ assessment.

  The Defendant has thus satisfied his burden of showing that “extraordinary and compelling”

  reasons justify his early release.

          IV.     18 U.S.C. § 3142

          The parties agree that the Defendant no longer poses a danger to his community—and the

  Court sees no reason to disturb this agreement. As the relevant Guidelines provision makes clear,

  the “extraordinary and compelling reasons” test applies only if “the defendant meets the

  requirements of subdivision (2)”—that is, only if the Defendant demonstrates that he no longer

  poses a threat to society, as defined by 18 U.S.C. § 3142.

          In assessing dangerousness, Section 3142(g) requires the Court to consider: (1) “the nature

  and circumstances of the offense . . ., including whether the offense . . . involves . . . a controlled

  substance; (2) “the weight of the evidence against the person”; (3) “the history and characteristics



                                                    7
Case 1:19-cr-20104-RKA Document 51 Entered on FLSD Docket 09/11/2020 Page 8 of 9



  of the person, including . . . (A) the person’s . . . past conduct . . . [and] criminal history”; and (4)

  “the nature and seriousness of the danger to any person or the community that would be posed by

  the person’s release.” Nearly all of these factors weigh in favor of the Defendant here.

          First, the Defendant pled guilty to “the offense” of conspiracy to commit money

  laundering, which does not involve “a controlled substance.”

          Second, the evidence against the Defendant was strong. See Plea Agreement [ECF No. 27]

  at 1.

          Third, the Defendant has no prior criminal history, he quickly accepted responsibility for

  his conduct, he actively cooperated with the government, and he has been a model prisoner since

  his incarceration began. See Resp. at 4.

          Fourth, the Defendant has shown that his release would pose no “danger to any person or

  the community.” According to his proposed release plan, the Defendant will return home to his

  wife, who lives in Miami-Dade County, where he will remain in quarantine until the end of the

  pandemic. Mot. at 24; Resp. at 4. At home, the Defendant’s wife will care for his medical needs,

  which—if he were to contract COVID-19—would increase his chances of becoming gravely ill.

  See Resp. at 3.

                                                    ***

          The Court, therefore, ORDERS and ADJUDGES as follows:

          1. The Defendant’s Motion for Early Release [ECF No. 48] is GRANTED.

          2. The United States Marshals Service and/or the United States Bureau of Prisons

              (“BOP”) shall promptly release the Defendant from custody.

          3. The Defendant will be picked up by his family and shall quarantine in his family home

              in Miami-Dade County for 14 days.



                                                     8
Case 1:19-cr-20104-RKA Document 51 Entered on FLSD Docket 09/11/2020 Page 9 of 9



        4. The Defendant’s sentence of imprisonment is reduced to time served, effective on the

           date of this Order. The Defendant shall, on the day of his release, begin his three-year

           term of supervised release and shall abide by the conditions of supervision noted in the

           Judgment [ECF No. 38].

        DONE AND ORDERED in Fort Lauderdale, Florida this 9th day of September 2020.




                                                      _________________________________
                                                        ROY K. ALTMAN
                                                        UNITED STATES DISTRICT JUDGE

  cc:   counsel of record
        Bureau of Prisons
        U.S. Marshalls




                                                9
